Name: 2013/495/EU: Commission Decision of 9Ã October 2013 on a measure taken by Finland according to Directive 2006/42/EC of the European Parliament and of the Council prohibiting a type of wedge splitter (notified under document C(2013) 6442) Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: technology and technical regulations;  consumption;  mechanical engineering;  marketing;  Europe
 Date Published: 2013-10-11

 11.10.2013 EN Official Journal of the European Union L 270/7 COMMISSION DECISION of 9 October 2013 on a measure taken by Finland according to Directive 2006/42/EC of the European Parliament and of the Council prohibiting a type of wedge splitter (notified under document C(2013) 6442) (Text with EEA relevance) (2013/495/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2006/42/EC of the European Parliament and of the Council of 17 May 2006 on machinery, and amending Directive 95/16/EC (1) and in particular Article 11 thereof, Whereas: (1) In accordance with the procedure set out in Article 11(2) of Directive 2006/42/EC, the Finnish authorities notified to the Commission and to the other Member States a measure prohibiting the placing on the market and use of a hydraulic wedge splitter of the type Hakki Pilke Z100 manufactured by MaaselÃ ¤n Kone Oy, Valimotie 1, FI-85800 HaapajÃ ¤rvi, SUOMI/FINLAND, and requiring the manufacturer to take corrective action with respect to machines already placed on the market. (2) The reason for the measure given by the Finnish authorities is the non-conformity of the machinery with the following essential health and safety requirements of Annex I to Directive 2006/42/EC (with reference to the specifications of standards EN 609-1  Agricultural and forestry machinery  Safety of log splitters  Part 1: Wedge splitters, and EN 574  Safety of machinery  Two-hand control devices  Functional aspects  Principles for design):  1.1.2  Principles of safety integration;  1.2.2  Control devices;  1.2.3  Starting;  1.3.7  Risks related to moving parts;  1.4.3  Special requirements for protective devices. (3) The measure taken by the Finnish authorities followed an enquiry into a serious accident when the levers of the two-hand control device used to start the machinery were tied together. The Finnish authorities considered that the two-hand control device fitted to the machinery was not designed to avoid being easily defeated or actuated by one hand or by other parts of the body. (4) The Commission wrote to the manufacturer inviting him to communicate his observations on the measure taken by Finland. In his reply, the manufacturer indicated that, following the measure, he had brought the design of the machinery into conformity for products manufactured from the autumn of 2010 and proposed corrective measures to deal with machines placed on the market before that date. Since the summer of 2011, the wedge splitter has been sold with the reference Hakki Pilke HH100. (5) The Finnish authorities have confirmed that the wedge splitters of the types Hakki Pilke Z100 and HH100 placed on the market since the autumn of 2010 comply with the requirements of Directive 2006/42/EC and that consequently the prohibition on the placing on the market and use of those machines has been lifted. However, the obligation to recall and bring into conformity wedge splitters manufactured before the autumn of 2010 remains in force. (6) Examination of the evidence provided by the Finnish authorities and of the observations communicated by the manufacturer confirms that wedge splitters of the type Hakki Pilke Z100 with a two-hand control device that can be easily defeated or actuated by one hand or by other parts of the body do not comply with the essential health and safety requirements of Annex I to Directive 2006/42/EC and that this non-conformity gives rise to a serious risk of injury to users, HAS ADOPTED THIS DECISION: Article 1 The measure taken by the Finnish authorities prohibiting the placing on the market and use of wedge splitters of the type Hakki Pilke Z100 with a two-hand control device that can be easily defeated or actuated by one hand or by other parts of the body, and requiring the manufacturer to recall or bring into conformity non-compliant products already placed on the market is justified. Article 2 This Decision is addressed to the Member States. Done at Brussels, 9 October 2013. For the Commission Antonio TAJANI Vice-President (1) OJ L 157, 9.6.2006, p. 24.